MATHEWS, Circuit Judge
(dissenting)-
The United States, hereinafter called plaintiff, filed its hill of complaint in the District Court of the United States for the District of Oregon against Columbia River Packers Association, Baker’s Bay Fish Company, and H. J. Barbey, hereinafter called defendants, alleging that plaintiff is the owner and entitled to the exclusive possession of a tract of land known as Sand Island situate in Clatsop county, in the State and District of Oregon; and that defendants have trespassed on Sand Island and have threatened to and will, unless enjoined, continue so to trespass. The bills prays:
"1. For an order of the Court, directing [defendants] to appear at a time fixed by this Court and show cause why the said defendants should not be enjoined and restrained from trespassing upon the said premises1 set forth in the [bill of] complaint herein and from seining said premises and the landing of fish thereon and using said premises for horses and men and carrying on said fishing and seining operations.
“2. That upon hearing of this cause the Court decree that the defendants herein, and each of them, have no right, title or interest in and to those certain premises 2 lying in the Columbia River, south and west of Sand Island, or south and east of the main north ship channel of the Columbia River, as shown by the Government map for the year 1933, and that the plaintiff is the owner and entitled to the immediate and exclusive possession thereof,3 and that the Court render a further decree restraining and enjoining the said defendants, and each of them, from using said premises 4 in the manner aforesaid, or at all.
“3. That plaintiff recover of and from defendants its costs and disbursements incurred herein.” Defendants filed an answer in which they admit that plaintiff is the owner of Sand Island, and deny that they have trespassed or have threatened or intend to trespass thereon. Other allegations of the answer are irrelevant and redundant. The only issue presented by the pleadings is whether or not defendants have trespassed or have threatened or intend to trespass on Sand Island.
On June 3, 1935, eight days before the date of final hearing, the State of Washington moved for and obtained an order permitting it to intervene in the case. No complaint or other pleading in intervention was ever filed. On June 7, 1935, plaintiff moved the court to set aside the order permitting such intervention. On June 10, 1935, the State of Oregon filed a motion for leave to intervene. No proposed complaint or other proposed pleading accompanied either State’s motion, nor did either motion indicate what pleading would be filed or what relief would be asked if intervention were allowed. On June 11, 1935, the District Court set aside its order allowing the State of Washington to intervene and thereupon ordered that both motions for leave to intervene be denied.
Thereafter the District Court heard the case and entered its final decree in favor of plaintiff. The States of Washington and Oregon have appealed (Nos. 8014 and 8028) from the order denying their motions for leave to intervene. Defendants have appealed (No. 8055) from the final decree.
Plaintiff has moved to dismiss the appeals in Nos. 8014 and 8028, on the ground that the order denying leave to intervene was not an appealable order. The point is well taken. True, there are cases where the denial of leave to intervene is, in practical effect, a denial of relief to which the intervener is entitled and which he can only obtain by intervention. Richfield Oil Co. v. Western Machinery Co. (C.C.A.9) 279 F. 852, 855; Cathay Trust v. Brooks (C.C.A.9) 193 F. 973, 974. ’But this is not such a case. Here the denial of leave to intervene did not determine the merits of any claim of the State of Washington *437or of the State of Oregon, or prejudice the '.rights of either State in any way. The motions for leave to intervene were ad.dressed to the discretion of the District Court, and the denial thereof was not a final decision from which an appeal may .be prosecuted. New York v. Consolidated Gas Co., 253 U.S. 219, 221, 40 S.Ct. 511, 512, 64 L.Ed. 870; Credits Commutation Co. v. United States, 177 U.S. 311, 314, 317, 20 S.Ct. 636, 44 L.Ed. 782; Guion v. Liverpool, London & Globe Ins. Co., 109 U.S. 168, 173, 3 S.Ct. 108, 27 L.Ed. 895; Ex parte Cutting, 94 U.S. 14, 20, 22, 24 L.Ed. 49; Farmers’ & Merchants’ Bank v. Arizona Mutual Savings & Loan Ass’n (C.C.A.9) 220 F. 1, 7. The motions to dismiss should be granted.
Defendants contend that the States of Washington and Oregon are indispensable parties to this suit, and that, without them, the trial court had no jurisdiction. This contention is baseless. As before Stated, the only issue in this case is whether or not defendants have trespassed or have threatened or intend to trespass on Sand Island. There is nothing to indicate that the State of Washington or the State of Oregon has or could possibly have any interest in this controversy. There is, therefore, no basis for the claim that either State is an indispensable party to this suit.
The District Court found that defendants had trespassed and were threatening to trespass on Sand Island. This finding is amply supported by the evidence. There was, therefore, no error in decreeing that defendants be enjoined from further trespassing on Sand Island.
By this decree, the District Court not only enjoined such trespassing, but attempted also to establish the boundaries of Sand Island, declaring that the sands and tide flats situate along the southerly and westerly shore of the island had become a part thereof by accretion. In this respect the decree is erroneous. This is not a boundary suit. The pleadings raise no issue as to boundaries, or as to whether the sands and tide flats referred to do or do not constitute a part of Sand Island. In a boundary suit the adjacent landowners are necessary parties defendant. 9 C.J. 269. There are no such defendants in this case. Here the defendants are mere trespassers. Between them and a plaintiff conceded to be the owner there can be no valid adjudication of boundaries.
The decree should be modified by striking therefrom those portions thereof which purport to establish the boundaries of Sand Island, and all portions thereof relating to the sands and tide flats above referred to. As'thus modified, the decree . should be affirmed.

 Meaning, of course, Sand Island, it being the only premises theretofore mentioned in the bill.


 The bill nowhere alleges that defendants claim to have any right, title or interest in or to these or any other premises.


 The bill nowhere alleges' that plaintiff is the owner or entitled to the possession of any premises other than Sand Island.


 The bill nowhere alleges that defendants have used any premises other than Sand Island,